CCA 20150692. On consideration of the petition for grant of review of the decision of the United States Army Court' of Criminal Appeals, it is ordered that said petition is hereby granted on the following issue:
WHETHER JUDGE HERRING, A JUDGE ON THE COURT OF MILITARY COMMISSION REVIEW, WAS STATUTORILY AUTHORIZED TO SIT ON THE ARMY COURT OF CRIMINAL APPEALS, AND EVEN IF HE WAS STATUTORILY AUTHORIZED TO BE ASSIGNED TO THE ARMY COURT OF CRIMINAL APPEALS, WHETHER HIS SERVICE ON BOTH COURTS VIOLATED THE APPOINTMENTS CLAUSE GIVEN HIS NEWLY ATTAINED STATUS AS A PRINCIPAL OFFICER.
No briefs will be filed under Rule 25.